MEMORANDUM OPINION
                                         No. 04-10-00593-CV

                                     Evelyn Mawuwoe LARBIE,
                                             Appellant

                                                  v.

                                           Derek LARBIE,
                                              Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-03990
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           Appellant, Evelyn Larbie, filed a motion to dismiss her appeal citing the August 11, 2011

order of the United States District Court for the Western District of Texas, in Cause No. SA-11-

CA-160-OG, styled Evelyn M. Larbie, Petitioner v. Derek Larbie, Respondent. We grant the

motion and dismiss the appeal.



                                                              PER CURIAM